___________

                                No. 95-1287
                                ___________

Dodson, Inc.; Ken Walters,           *
doing business as Day or Night       *
Plumbing; Gary Buchheit; Charles *
Fite's Cabinet Shop; Kenneth G.      *
Breckenridge,                        *
                                     *
           Appellees,                *
                                     *
      v.                             * Appeal from the United States
                                     * District Court for the
Inalene Lewis, also known as         * Western District of Arkansas.
Inalene Lang, also known as          *
Inalene Lane,                        *       [UNPUBLISHED]
                                     *
           Appellant,                *
                                     *
United States of America, doing      *
business as Farmers Home             *
Administration,                      *
                                     *
           Appellee.                 *
                               ___________

                   Submitted:   February 29, 1996

                       Filed:   March 11, 1996
                                ___________

Before WOLLMAN, LOKEN, and HANSEN, Circuit Judges.
                               ___________

PER CURIAM.


     Inalene Lewis Lang appeals the district court's1 distribution of
$23,938.16 in insurance proceeds to the Farmers Home Administration.
Having reviewed the record and the parties' briefs, we conclude that no
error of law or fact appears and that an opinion would lack precedential
value.




         1
       The Honorable Jimm Larry Hendren, United States District
Judge for the Western District of Arkansas.
Accordingly, we affirm.   See 8th Cir. R. 47B.


A true copy.


     Attest:


           CLERK, U.S. COURT OF APPEALS, EIGHTH CIRCUIT.




                             -2-